Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/15/2021 have been fully considered but they are not persuasive. 
The applicant argues that the rejection does provide sufficient detail and does not comply with 37 CFR 1.104, 706.02(j), and MPEP 1207.02(A)(9)(e).  The examiner disagrees.  37 CFR 1.104 indicates that explanation is required, “if not apparent” and in this case, the examiner did not think explanation was required.  MPEP 706.02(j) applies to obviousness rejections (35 USC 103) and not to rejections under 35 USC 102 and is not applicable to the current rejection.  MPEP 1207 concerns examiner’s answers to appeal briefs and is also not applicable.  
The applicant argues that the prior art does not disclose associate a temperature signal, “when a standby time of the electronic smoking device exceeds a threshold time.”  As indicated in the office action, paragraphs 0055 and 0034-0038 disclose a wait time, which is, “a lower power mode compared to a normal operating mode,” and “the computer is configured to remain in wait mode for a predetermined wait time,” and “prior to leaving wait mode, the computer is configured in used to measure temperature and then remain in wait mode if temperature is above a second threshold temperature.” (see 00034-0038).    
In response to applicant's argument that the prior art does not maintain a constant density of vapor per unit volume, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The prior art is capable of maintaining a constant density of vapor per unit volume on first use.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US 20150237917).
Lord teaches an electronic smoking device comprising:
an airflow sensor (16) configured and arranged to sense airflow through the electronic smoking device and output a first signal indicative of the sensed airflow;
a temperature sensor (18) configured and arranged to sense a temperature and output a second signal indicative of the sensed temperature ([0052]); and
control electronics (computer 20) communicatively coupled to the airflow sensor and the temperature sensor ([0056]), the control electronics configured and arranged to 
receive the first and second signals,
based on the received second signal, compensate for a temperature- induced airflow sensor signal error of the first signal, and
operate the electronic smoking device based on the compensated first signal, which is indicative of the true airflow through the electronic smoking device ([0018] -[0019], [0054] - [0057]);
further including
a central passage (passageway 38) configured and arranged to facilitate airflow through the electronic smoking device (figs. 7-8),
a liquid reservoir (liquid store 8/39) configured and arranged to store an electronic cigarette liquid,
a heating coil (12/40) communicatively coupled with the control electronics and positioned within the central passage, and
a wick (43) placed in fluid communication between the liquid reservoir and the heating coil, and configured and arranged to draw the electronic cigarette liquid within the liquid reservoir to the heating coil via capillary action (figs. 1-2, [0053], [0071] - [0073]); 
and wherein the control electronics are further configured and arranged to
in response to the compensated first signal being indicative of the airflow through the electronic smoking device, drive the heating coil with a current that causes the electronic cigarette liquid on the heating coil to vaporize into the airflow ([0054]), and 
maintain a constant density of vapor per unit volume of airflow in response to a change in the volumetric flow rate by varying the current to the heating coil based on the compensated first signal ([0026] - [0027], [0029] - [0032]);
wherein the second signal is indicative of an ambient temperature around the electronic smoking device; the control electronics are further configured and arranged to
associate the second signal from the temperature sensor with the ambient temperature when a standby time of the electronic smoking device exceeds a threshold time (wait mode,, [0055], [0034] - [0038]), and
where the sensed ambient temperature is elevated, correct a base-line of the first signal to compensate for the temperature-induced, base-line signal error associated with the elevated ambient temperature ([0056], [0065], [0033]).

Allowable Subject Matter
Claims 16 and 17 are allowed.
Claim 6, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Please see the prior office action for reasons for indicating allowable subject matter.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael J Felton/Primary Examiner, Art Unit 1747